Citation Nr: 0920538	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from August 1950 until June 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses further 
development is necessary.  Under the duty to assist, a 
medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In the present case, the Veteran has provided a January 2007 
VA outpatient treatment record which noted there was mild to 
profound sensorineural hearing loss but did not provide any 
audiological findings.  Furthermore, the physician indicated 
the results were not valid for rating purposes.  Thus, the 
Board can not assess whether the Veteran has a hearing loss 
disability in accordance with 38 C.F.R. § 3.385.  

Additionally, the Veteran provided a history of noise 
exposure during service, and provided evidence suggesting the 
current hearing loss could be related to the noise exposure 
during service.  Specifically, the January 2007 VA record 
noted the Veteran's military noise exposure was likely a 
contributing factor to the hearing loss and also noted the 
Veteran's results were consistent with aging and noise-
induced cochlear pathology.  Accordingly, the Veteran should 
be afforded a VA examination to determine the nature, extent, 
and etiology of the hearing loss. See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, the 
Veteran has a claim for entitlement to service connection for 
hearing loss pending which may affect the claim for 
entitlement to service connection for tinnitus.  Therefore, 
adjudication of the claim for tinnitus will be held in 
abeyance pending further development and adjudication of the 
Veteran's claim for hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran shall be afforded an 
audiological examination to assess whether 
the Veteran has hearing loss within the 
meaning of VA regulations and/or tinnitus. 
Any and all indicated evaluations, 
including audiometric and speech 
recognition using the Maryland CNC should 
be performed.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records and records of treatment 
for hearing loss and/or tinnitus.  The 
examiner shall opine whether it is at 
least as likely as not (a 50 percent 
probability or more) that any current 
hearing loss and/or tinnitus is related to 
claimed in-service acoustic trauma.  If 
the results of audiological testing are 
not valid for rating purposes, the 
examiner shall provide a complete 
explanation concerning such a finding.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims fie, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



